Title: Elisha Ticknor to Thomas Jefferson, 28 February 1818
From: Ticknor, Elisha
To: Jefferson, Thomas


                    
                        sir,
                        Boston,
28th Feby 1818.
                    
                    Yours of the 25th Nov. last, inclosing a letter to my son, and an introductory one, also, to our Minister in Spain, reach’d me in due season and were forwarded on or about the 11th Decembr in the Penguin, Capt. Homes, which he has undoubtedly received before this time. It is impossible for me to describe my sensations on receiving these letters and discovering they were open for my inspection. Letters of this description, prudently and discretely used by him must be of immense use to him, and, from me they demand my warmest thanks and unbounded gratitude, which they drew spontaneously and instantly from my heart. I exerted myself be sure, from his infancy, all in my power, to educate him, thereby to lay a foundation, by which he may be more happy, more independent, and more useful to  himself and friends. On leaving his country and commencing his present tour with a view of widening and laying deeper the foundation, thus begun, he and his father are indebted for the success of his enterprise, (sub Deo) to you, sir, for facilities and kindnesses, which could never have been obtain’d from any other quarter. For this finishing stroke of his education I am indebted to your goodness—to your generous efforts and acts, which, I am sure never can be forgotten by him or me, and, which, I hope, will never be sullied by any folly or ingratitude of his or mine. May he return and once more do himself the honour to visit you at Monticello, and there thank you in a manner, in the warmth of his heart, impossible for me to describe.
                    Your other letter of the 14th ins. to his Eminence Cardinal Dugani, at Rome, came safe, also, on the 23d and, fortunately I had an opportunity the same day to inclose it in a letter of my own, which I was then preparing to go on board the Brig Miles-Standish, Capt. Carver, direct to Palermo and Naples, which I can’t but believe, he will receive before he leaves Rome in the spring. This is another mark of your continued goodness to him, for which, please to accept the thanks of a father of an only son.
                    Whatever improvements he may make beyond the narrow limits of his father’s influence and circumstances, please to set down to your own credit. For without your provident care and kind remembrance, which you have so often shewn him in his absence, he  have enjoy’d the opportunities, which have fallen to  unless directed as they have been by your experience, wisdom and forethought.
                    Permit me, sir, to congratulate the public on the receipt of your letter of the 14th Jany ult. to the Legislature of Virginia on the subject of primary schools, than which nothing can be more useful, and, if duly executed according to your system, nothing can so effectually insure the people’s rights, their liberties and independence to the latest generation. Would to GOD we had one spirit like yours in our northern States, who would come forth and show to the people by mathematical demonstration the necessity and utility of “a system of general instruction, which will reach every description of our citizens from the richest to the poorest.” Connecticut, be sure, have done wonderfully.—Their system of of common school education has gone into full operation. And, I believe the leading men of the State are  of the opinion, also, that nothing short of your system can ever ensure to the people the rights, they have so hardly earn’d by the loss of so much blood and treasure, and that nothing short of your system will ever convince the people, “that knowledge is power, that knowledge is safety and that knowledge is happiness;” and, this system well executed will effectually prove the fact and the people will say, amen. Your letter is read with great interest and I am sure will do much good in this section of the Union. May GOD grant, that your life may be prolong’d for many years yet to come, that you may live to see the Legislature of Virginia unanimously adopt your system; and the good effects of which may the people see and feel and appreciate, and unitedly call from heaven those blessings, the reward of a life well spent in your country’s cause, and in the cause of millions yet unborn, which is the prayer of
                    
                        sir, Your most obedient and Very humble servant,
                        Elisha Ticknor.
                    
                